Citation Nr: 0834599	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
prior to January 27, 2007.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD from January 27, 2007.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), to include whether a timely appeal was 
filed in response to a rating decision in October 1999 that 
denied a TDIU.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1964 to 
September 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  

A rating decision in October 1999 denied entitlement to a 
TDIU rating.  The veteran submitted a Notice of Disagreement 
(NOD) and a Substantive Appeal, but in May 2003, the RO 
notified the veteran that the Substantive Appeal was not 
timely filed.  The issue of timely filing was thereupon 
developed as an issue on appeal before the Board.  

In April 2005, the RO issued a rating decision continuing the 
current 30 percent evaluation for the service-connected PTSD; 
in May 2006 the RO issued a rating decision denying the 
veteran's new claim for a TDIU rating.  

In May 2007, during the course of the appeal, the RO issued a 
rating decision increasing the evaluation for PTSD to 50 
percent, effective on January 27, 2007.  

Inasmuch as higher ratings are available for the service-
connected PTSD before and after January 2007, and as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claims for higher rating 
for PTSD as reflected on the title page remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran was scheduled to testify before a Veterans Law 
Judge in Washington, DC in September 2008, but failed to 
appear at the hearing and did not request postponement or 
rescheduling.  His request for hearing before the Board is 
accordingly deemed to be withdrawn.   See 38 C.F.R. § 
20.704(d) (2007).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to February 15, 2006, the service-connected PTSD 
presented a disability picture that more closely approximated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

3.  From February 15, 2006 the service-connected PTSD has 
presented a disability picture that more closely approximated 
occupational and social impairment with reduced reliability 
and productivity, although not in most areas.  

4.  The veteran's original claim for a TDIU rating, filed in 
March 1999, was denied by an RO rating decision in October 
1999.  The veteran submitted a timely NOD in August 2000 and 
the RO issued SOCs in January 2002 and June 2002.  

5.  In August 2002, the veteran submitted a Substantive 
Appeal in regard to the October 1999 rating decision; the RO 
determined that Substantive Appeal to be ineffective because 
the RO did not recognize the signatory as the veteran's 
accredited representative.  

6.  The RO advised the veteran that he would have until 
December 7, 2002 to submit an effective Substantive Appeal 
regarding the October 1999 rating decision, and the veteran's 
effective Substantive Appeal was received by the RO on 
November 1, 2002.  

7.  The veteran does not currently have a single service-
connected disability rated as 60 percent disabling or higher, 
or a combined rating for service-connected disabilities of 70 
percent or more.  

8.  The veteran's service-connected disabilities alone are 
not shown to preclude him from obtaining and maintaining 
substantially gainful employment consistent with his work and 
educational background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected PTSD prior to 
February 15, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 9411 
(2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD, but not 
more, are met beginning on February 15, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 including 
Diagnostic Code 9411 (2007).  

3.  The veteran filed a timely appeal regarding the October 
1999 rating decision, and the March 1999 claim for a TDIU is 
accordingly pending on appeal to the Board.  38 U.S.C.A. 
§ 7105(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  

4.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In regard to the claim for evaluation of PTSD, the RO sent 
the veteran a letter in December 2004 advising him to submit 
evidence showing that the PTSD had increased in severity.  

The letter discussed the types of medical and lay evidence 
acceptable toward showing such an increase.  The veteran had 
an opportunity to respond prior to the rating decision in 
April 2005.  

In regard to the claim for a TDIU, the RO sent the veteran a 
letter in December 2005 advising him that the evidence must 
show that his service-connected disabilities were sufficient, 
without other factors, to prevent him from getting and 
keeping substantially gainful employment, and that he met the 
disability percentage requirements as specified in the 
regulation.  The veteran had an opportunity to respond prior 
to issuance of rating decision in May 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters above satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both letters advised the veteran that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, and that VA would provide medical 
examination as appropriate.  

The letters also advised the veteran that VA would make 
reasonable efforts the get relevant records not held by a 
Federal agency, but that it is the responsibility of the 
claimant to ensure that VA receives all requested records not 
in the possession of a Federal agency.  

Both letters specifically asked the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent Supplemental Statement of the Case (SSOC) in May 2008.  

At no point during the course of this appeal has the veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review, and in fact the veteran 
advised VA by letter in May 2008 that he had no further 
evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC  and SSOC, which suffices 
for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a March 2006 letter.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  The RO sent 
the veteran a letter in April 2008 compliant with Vazquez-
Flores.  The Board accordingly finds that VA has satisfied it 
duty to notify.  

There is no indication whatsoever that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claims on appeal.  

The veteran's complete service medical records (STR), SSA 
disability record, and his post-service VA and relevant non-
VA medical records are in the claims file.  Neither the 
veteran nor his representative has identified, and the file 
does not otherwise indicate, that there is any existing 
medical or non-medical evidence that should be obtained 
before the appeal is adjudicated.  

The veteran failed to appear in a hearing before the Board 
scheduled in September 2008.  He was also recently afforded 
appropriate VA medical examination in March 2008.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of PTSD

Rating criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  However, 
VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

In this case, psychiatric disorders are rated under a General 
Rating Criteria for Mental Disorders.  Accordingly there is 
no advantage to the veteran in being rated under DC 9411 
(PTSD) versus any other psychiatric DC, as the rating 
criteria and the disability levels are identical.  

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the date of receipt of the 
claim for increased rating, October 2004.  


Evaluation prior to January 27, 2007 (currently rated at 30 
percent)

An annual VA Mental Health Clinic (MHC) review dated in 
October 2004 states the veteran had been recently married and 
kept busy with work around the house.  He and his wife 
enjoyed travel, and the veteran had been stable and without 
hospitalization for the past three years.  His mood was 
euthymic and his speech was clear and linear.  He denied 
hallucinations or paranoia.  

There was no evidence of ideas of reference or delusions.  He 
endorsed PTSD symptoms of intrusive thoughts, occasional 
nightmares, occasional flashbacks, hyper-startle response, 
hypervigilance, avoidance, mixed anxiety/depression, and 
occasional regret over having been in war at all.  

The veteran was described as very pleasant and cooperative, 
without suicidal or homicidal ideation.  The clinician 
diagnosed schizoaffective disorder and PTSD, both stable, and 
assigned a current Global Assessment of Functioning (GAF) of 
50.  

A December 2004 MHC follow-up note shows that the veteran was 
undergoing regular therapy for chronic schizoaffective-type 
schizophrenia, prolonged PTSD, single-episode major 
depressive disorder and chronic-state paranoid-type 
schizophrenia.  

The veteran presented as alert and appropriately dressed.  
His behavior was neither grossly disorganized nor catatonic, 
and he showed neither psychomotor agitation nor retardation.  
He answered questions briefly but not spontaneously.  His 
speech was appropriate, with logical associations; there was 
no evidence of alogia, pressure, or flight of ideas.  His 
mood was fair and his affect appropriate to mood, without 
apparently flattening.  

The veteran denied current homicidal or suicidal ideation.  
He expressed some chronic paranoid delusions about being 
followed, but reported no acute auditory of visual 
hallucinations.  

There was no sign of bizarre grandiose ideation.  The veteran 
was oriented times three, concentration seemed intact and 
memory functions seemed to be normal for his age.  The 
clinician noted that the current GAF was 55.  

The veteran had a VA psychiatric examination by a 
psychologist in January 2005 in which he reported that his 
current medications were doing a "real good job" in 
controlling his mood and his feelings of paranoia.  The 
veteran's last inpatient psychiatric treatment had been in 
May 2001, for PTSD symptoms triggered by watching a Vietnam 
War movie.  

Although the medications were helpful, the veteran reported 
continuing feelings of hypervigilance, nightmares, intrusive 
memories and flashbacks.  The veteran stated that he got 
along well with his wife, his children from his first 
marriage, and his mother, and that he got along adequately 
with his wife's family.  The veteran reported that he had 
close friends whom he saw regularly.  The veteran was not 
employed, but enjoyed volunteer activities and enjoyed buying 
things in flea markets and fixing them up.  He regularly 
attended church.  

During interview the veteran's mood was euthymic and his 
affect was within normal limits.  There was no impairment of 
thought processes or communication.  The veteran denied any 
hallucinations.  He denied current delusional ideas, although 
the records did suggest a history of delusions.  Eye contact 
and behavior were appropriate, and the veteran denied any 
recent problems with homicidal or suicidal ideation.  

The veteran was well groomed and dealt adequately with 
personal hygiene and basic activities of living.  He was 
oriented and denied any significant memory impairment or 
obsessive-compulsive behavior.  Speech was within normal 
limits, and he denied panic attacks.  

The veteran reported that despite medications he would have 
sadness including crying spells, anhedonia, lack of interest, 
and self-critical thinking; such attacks would happen a 
couple of times per week for a few hours.  He denied 
significant problems with anxiety or problematic impulse 
control.  He reported that medication helped him to sleep; he 
currently slept 8-10 hours per night and felt well-rested; 
however, he had a history of sleep problems in the past 
without medication.  

Specific to PTSD the veteran endorsed nightmares of Vietnam 
approximately once per week from which he would awaken 
drenched in sweat.  He reported frequent, daily intrusive 
memories of Vietnam as well as very frequent dissociative 
vivid flashback episodes approximately three or four times 
per week.  Stimuli such as war news from Iraq, loud noises, 
helicopters, and Asian people could tend to trigger upsetting 
memories.  

The veteran reported that he tended to avoid war-related news 
and movies.  He reported significant problems with 
hypervigilance, needing to protect his back and to look over 
his shoulder, and feeling paranoid.  He complained of 
exaggerated startle response, feelings of irritability, and 
occasionally very poor concentration.  The psychologist 
diagnosed PTSD and schizoaffective disorder; he did not 
assign a new GAF.  

A VA MHC note by a psychiatrist dated in April 2005 asserts 
that the veteran was doing very well psychiatrically, 
although he reported some chronic paranoid delusional ideas.  
His mood was fair, he was oriented, his concentration seemed 
intact, and memory functions appeared normal for his age.  
Current diagnosis was chronic schizoaffective-type 
schizophrenia; the psychiatrist assigned a current GAF of 55.  

A subsequent VA MHC note by the same VA psychiatrist in 
August 2005 states that the veteran continued to do very 
well.  The examiner continued the previous diagnosis and GAF.  

However, a VA MHC note by the same VA psychiatrist dated 
February 15, 2006 states that the veteran was anxious about 
his son, currently on active duty in Iraq.  The psychiatrist 
noted impressions on interview that were identical to the 
previous notes (veteran presented alert and appropriately 
dressed; behavior neither grossly disorganized nor catatonic; 
neither psychomotor agitation nor retardation; answered 
questions briefly but not spontaneously; speech appropriate 
and with logical associations; no evidence of alogia, 
pressure, or flight of ideas; mood fair and affect 
appropriate to mood without apparently flattening; no current 
homicidal or suicidal ideation; some chronic paranoid 
delusions about being followed but no acute auditory of 
visual hallucinations; no sign of bizarre grandiose ideation; 
oriented times three; concentration intact; and, memory 
functions normal for age).  However, for unspecified reasons 
the psychiatrist on this occasion assigned a GAF of 35.  

A June 2006 MHC treatment note by the same VA psychiatrist 
stated an opinion that, although the interactions between two 
or more psychiatric diagnoses are always difficult to 
quantify, it is reasonable that the veteran's [service-
connected] PTSD had worsened the [nonservice-connected] 
schizophrenia and vice versa.  

The psychiatrist also stated that, while he was not qualified 
to address the veteran's diabetes, it is more likely than not 
that the veteran's PTSD made gainful employment impossible.  
The psychiatrist noted the same observations on interview as 
previously, and continued the GAF of 35.  

A November 2006 MHC treatment note by the same VA 
psychiatrist notes the same observations on interview as 
previously and continues the GAF of 35.  

Based on the evidence above, the Board finds that the 
service-connected disability picture prior to February 15, 
2006 did not meet the criteria for a rating higher than 30 
percent rating and that, effective on February 15, 2006, the 
service-connected PTSD more closely approximated the criteria 
for a 50 percent rating.  

Prior to February 15, 2006 the veteran demonstrated 
intermittent periods of inability to perform occupational 
tasks because of his paranoia, but he was generally 
functioning satisfactorily; examination reports consistently 
assess his routine behavior, self-care, and conversation as 
normal.  There is no indication whatever of any of the 
symptoms associated with the higher 50 percent rating.  

However, beginning on February 15, 2006 a VA psychiatrist 
noted increased anxiety related to concern about the 
veteran's son in Iraq.  Beginning on that date, and 
continuing thereafter, the psychiatrist assigned a GAF of 35, 
indicating a significant loss of functioning warranting an 
increase in the disability rating.  

The Board has considered whether a higher rating of 70 
percent is assignable after February 15, 2006.   However, 
there is simply no indication of occupational and social 
impairment with deficiencies in most areas as required for 
that higher rating.  

The veteran's work capability was demonstrably impaired, but 
school, family relations, judgment, thinking, and mood appear 
to have been unimpaired.  The symptoms characteristic of the 
70 percent rating are totally absent.  

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   

As noted, the veteran's GAF scores were from 50 to 55 prior 
to February 2006, and 35 thereafter.  

GAF scores between 31 and 40 indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed person avoids 
friends, neglects family, and is unable to work).   

GAF scores between 41 and 50 indicate serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

GAF scores between 51 and 60 indicate moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty with social, occupational or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  Quick Reference, supra, pg. 46-47.  

The Board has considered the veteran's precipitous decline in 
GAF, as noted beginning on February 15, 2006, as supporting 
an increased evaluation of 50 percent.  

The Board notes that a GAF score of 35 appears on its face to 
support a rating of 70 percent.  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The Board cannot dispute the assignment of a GAF of 35, even 
though it appears to be unsupported by the veteran's 
concurrent symptomatology.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (the Board may not base a decision on its own 
unsubstantiated medical opinion).  

The Board simply observes, with due deference to the GAF, 
that the veteran's symptoms are not characteristic of the 70 
percent rating under the VA rating schedule.  

The Board accordingly finds that a rating in excess of 30 
percent is not warranted prior to February 15, 2006.  A 
rating of 50 percent, but not more, is warranted from 
February 15, 2006.  


Evaluation from January 27, 2007 (currently rated at 50 
percent)

The veteran had a VA examination by a psychologist in January 
2007.  The examiner noted on review of the record that the 
veteran's PTSD and schizoaffective disorder both appeared to 
be currently stable on medication.  

The veteran stated that he continued to perform volunteer 
work for a local automobile parts store, picking up and 
delivering items one to three times per week, approximately 
half a day at a time depending on need.  The work required 
the veteran to interact with a number of people, including 
strangers, which he could apparently perform adequately.  

The veteran reported a successful relationship with his wife, 
his children, and his grandchildren; he also reported having 
a number of friends whom he saw regularly.  The veteran 
continued to have no problem being in public places such as 
shopping centers.  He denied history of assaultive behavior 
or suicide attempts.  

On examination the veteran's affect was within normal limits.  
His mood was euthymic and he described his mood as "okay."  
The veteran did not appear to be in any significant emotional 
distress, and there was no significant impairment of thought 
processing or communication.  

The veteran's rather chronic suspiciousness of others might 
reach delusional proportions on some occasions, although not 
always; this symptom is related to the veteran's 
schizoaffective disorder rather than to hypervigilance as 
associated with PTSD.  

The veteran denied hallucinations and denied homicidal or 
suicidal ideation.  Eye contact and behavior were 
appropriate.  The veteran was able to deal adequately with 
hygiene and activities of daily living. He was oriented and 
indicated no significant problems with memory impairment or 
obsessive-compulsive behavior.  Speech was rather non-
spontaneous but otherwise normal, and the veteran denied 
panic attacks.  

The veteran reported that medications helped his depressed 
mood but he still experienced depression for approximately 
one hour each day, with periodic crying spells.  These 
episodes were sometimes triggered by Vietnam reminders.  He 
also reported occasional anxiety possibly related to a 
combination of symptoms from both the PTSD and the 
schizophrenia.  

The veteran reported continued satisfactory sleep of eight 
hours per night.  He denied current nightmares but endorsed 
daily intrusive memories and weekly vivid flashbacks, as well 
as hypervigilance and hyper-startle response.  He also 
reported occasional problems with concentration and 
distractibility.  The veteran appeared to do adequately with 
leisure pursuits and social activities.  

The examiner diagnosed PTSD and schizoaffective disorder and 
stated that he had no way to measure how much of the 
veteran's anxiety and depression was related to which 
disorder; the veteran's psychotic symptoms such as paranoia 
would be symptomatic of the schizoaffective disorder.  

Overall, despite having two diagnoses, the veteran appeared 
to be functioning adequately in a number of areas such as 
family and social relationships.  In terms of employability, 
the occasional brief periods of depression with crying spells 
could affect employment if exposed to such stimuli as people 
discussing war news, although the veteran appeared overall to 
get along adequately with others.  

The veteran's schizoaffective disorder, if exacerbated into 
paranoia, would make it difficult to be around people, and 
dissociative flashbacks associated with PTSD could influence 
the employment situation.  However, the symptoms were 
currently managed fairly well through medication.  

The veteran received VA inpatient psychiatric treatment from 
January 27, 2007 to February 9, 2007 for increased flashbacks 
as aggravated by watching TV news about the current war.  
This was the veteran's first psychiatric admission in five 
years.  

On admission the veteran's GAF was noted as 35, with judgment 
and insight severely impaired by the flashbacks and paranoid 
ideation.  He reported recent flashbacks of Vietnam, crying 
spells, nightmares, and paranoia; he was also worried about 
one son recently returned from Iraq and another son who would 
go there eventually.  During hospitalization, the veteran's 
medication was adjusted and his symptoms improved; he was 
discharged home when he was deemed to have become stable.

A March 2007 VA MHC progress note by a VA psychiatrist noted 
the veteran had recently been hospitalized for worsening PTSD 
symptoms triggered by watching war news on television.  The 
veteran's medications were subsequently adjusted with good 
results; the veteran also reported that he was now avoiding 
war news.  

The psychiatrist's impression on interview was the same as 
previously (veteran presented alert and appropriately 
dressed; behavior neither grossly disorganized nor catatonic; 
neither psychomotor agitation nor retardation; answered 
questions briefly but not spontaneously; speech appropriate 
and with logical associations; no evidence of alogia, 
pressure, or flight of ideas; mood fair and affect 
appropriate to mood without apparently flattening; no current 
homicidal or suicidal ideation; some chronic paranoid 
delusions about being followed but no acute auditory of 
visual hallucinations; no sign of bizarre grandiose ideation; 
oriented times three; concentration intact; and, memory 
functions normal for age).  The psychiatrist continued the 
GAF of 35.  

The veteran had a VA examination by a psychologist in March 
2008.  The psychologist noted the recent inpatient treatment 
cited above, and noted that since then the veteran appeared 
to have been relatively stable, with no severe exacerbations 
or symptomatology.  

The improvement was apparently due to medication and to 
avoidance of war-related stimuli.  The veteran reported that 
he continued to help his friend at the auto parts store by 
doing pickups and deliveries two days per week, 8-10 hours 
per week; he found the driving associated with the job to be 
soothing and dealt adequately with the people at either end 
of the pickup and delivery.  He continued to get along well 
with his immediate family and his in-laws, although he spent 
less time with friends for unclear reasons.  The veteran 
continued to have no problems with crowded areas such as 
shopping areas or restaurants.  

On examination the veteran's affect and mood were within 
normal limits.  He appeared to be calm and in a euthymic 
mood.  There was no impairment of thought processing or 
communication.  

The veteran did not appear to be delusional that day; 
although the record suggested that he occasionally had 
paranoid beliefs associated with schizophrenia those beliefs 
appeared to be relatively well controlled by medication.  
There were no hallucinations.  Eye contact and behavior were 
appropriate.  

The veteran denied suicidal or homicidal ideation and did 
adequately with personal hygiene and basic activities of 
living.  He was oriented and indicated no significant memory 
impairment or obsessive-compulsive behavior.  There were no 
panic attacks, and speech was within normal limits.  

The veteran denied significant problems with depressed mood.  
He was able to enjoy life and was usually content, but when 
exposed to stimuli of Vietnam he became appropriately sad and 
anxious.  The anxiety appeared to be due to a combination of 
the schizoaffective disorder and the PTSD, but at any rate 
the anxiety itself was sporadic and periodic and the veteran 
appeared to be relatively calm on examination.  Impulse 
control and sleep appeared to be adequate.  

In regard to PTSD symptoms, the veteran reported no current 
problems with nightmares but continued to be very sensitive 
to intrusive memories and war-related stimuli, with could 
upset him significantly.  He reported intrusive memories of 
Vietnam multiple times per week although not daily.   He 
reported occasional dissociative flashbacks of Vietnam 
approximately once per week, which was an improvement since 
his hospitalization.  He reported continuing hypervigilance, 
also noted to be due to both PTSD and schizoaffective 
disorder.  He reported adequate concentration and no 
significant problems with irritability or anger.  The 
examiner diagnosed PTSD and schizoaffective disorder and 
assigned a GAF of 55.  

The examiner noted that the veteran's PTSD and 
schizoaffective disorder appeared to have been relatively 
stable since his hospitalization, and the veteran appeared to 
be functioning adequately despite having two significant 
psychiatric disorders.  

The veteran continued to be out of work for many years; 
however, the fact that the veteran was doing well in a part-
time volunteer job having the same job description as many 
that are paid suggested that the veteran was not 
unemployable, especially since he was doing well in other 
areas of his life as well.  

Based on review of the evidence above, the Board finds that 
the criteria for an evaluation in excess of the currently-
assigned 50 percent are not met.  

As noted above, the 70 percent rating is assignable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In this case the medical evidence of 
record clearly shows that the veteran's family relations, 
judgment, thinking and mood have been stable and functioning 
adequately, with the exception of the episode that caused his 
hospitalization in January-February 2007.  Further, the 
veteran has demonstrated none of the symptoms associated with 
the higher 70 percent rating.  

The Board has considered the GAF.  As noted, the veteran's 
GAF during the period has varied from 35 (continued by the 
same VA psychiatrist who has assigned it in February 2006) to 
55 (assigned by the VA psychologist who administered the most 
recent examination).  The GAF of 55 clearly is representative 
of the veteran's symptoms and is consistent with the 50 
percent rating.  

In making its determination the Board has considered not only 
the medical evidence above but also the lay evidence offered 
by the veteran, consisting of his correspondence to VA in 
which he has argued that his service-connected PTSD 
aggravates his nonservice-connected schizoaffective disorder.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Also, the Board is precluded from differentiating between the 
symptomatology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

In this case it is not necessary to distinguish between the 
symptoms attributable to the PTSD versus those attributable 
to schizoaffective disorder.  The combined disability, when 
evaluated under the General Rating Formula, is not shown to 
exceed the currently assigned rating.  The question of 
aggravation, and degree of aggravation, is moot.  

Based on this evidence and analysis, the Board finds that the 
veteran is entitled to an increased rating of 50 percent, but 
not more, from February 15, 2006.  He is not entitled to a 
rating in excess of 50 percent thereafter.  


Extraschedular consideration

The veteran's substantive appeal in June 2006 requested 
extraschedular consideration.  Extraschedular rating for an 
individual disability is assignable under 38 C.F.R. § 3.321.  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  

In this case, the RO has considered extraschedular rating and 
has determined that referral for such extraschedular rating 
is not appropriate (see the May 2008 SSOC).  The Board may 
accordingly consider the issue without prejudice to the 
veteran.  

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

The only period of hospitalization during the period under 
review was one hospitalization in the January-February 2007 
period.  There were accordingly no "frequent periods of 
hospitalization" to warrant extraschedular consideration.  

In regard to marked interference with employment, a VA 
psychiatrist opined in June 2006 that it is more likely than 
not that the veteran's PTSD made gainful employment 
impossible.  However, a VA psychologist stated in March 2008 
that the veteran is not shown to be unemployable, based on 
his successful family and social relationships and based on 
his activities comparable to employment.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board finds that the opinion of the VA 
psychologist is more probative than that of the VA 
psychiatrist.  First, although a psychiatrist is arguably 
more qualified in diagnosing mental disorders, a psychologist 
is at least as qualified in determining functional disability 
and employability due to a mental disorder.  Further, the 
psychologist provided detailed rationale for his opinion, 
while the psychiatrist's opinion is simply conclusory and 
unsupported by any clinical rationale.  

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 3.321 is not necessary or appropriate at this point.  


Benefit of the doubt

In making its determination above the Board has considered 
the applicability of the benefit of the doubt rule.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case the Board has resolved reasonable doubt in the 
veteran's favor in assigning a 50 percent rating effective 
from February 15, 2006.  The preponderance of the evidence 
after that date is against the claim, and the benefit of the 
doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


B.  Entitlement to a TDIU

Timely filing of appeal

The veteran filed an application for a TDIU in March 1999.  
The RO issued a rating decision in October 1999 that denied 
the claim.  The veteran was notified of that rating decision 
by a letter dated October 27, 1999.

The veteran's timely NOD was received by the RO on August 31, 
2000.  

The RO sent the veteran an SOC in January 2002 (the letter is 
not dated or date-stamped, but the date "January 8, 2002" 
is written at the top in red ink).  Thereafter the RO sent 
the veteran an identical SOC date-stamped June 21, 2002.  
Both SOCs enclosed VA Forms 9 that informed the veteran a 
substantive appeal must be received by VA within 60 days of 
the date of the letter or within the remainder, if any, of 
the one-year period following the date of the letter 
notifying him of the action under appeal.

The veteran filed a VA Form 9 that was received by the RO on 
August 1, 2002; it was accordingly timely filed within 60 
days of the SOC dated June 27 of that year.  However, the VA 
Form 9 was signed by the veteran's daughter on the veteran's 
behalf, and the RO determined that the substantive appeal was 
ineffective.  

The RO sent the veteran's daughter a letter in September 2002 
advising her that she was not currently recognized as the 
veteran's representative before VA.  Correspondence ensued 
between the veteran's daughter and the RO.  On October 8, 
2002 the RO sent the veteran a letter advising him that the 
time limit for filing a VA Form 9 had been extended to 
December 7, 2002.  

On November 20, 2002, the RO received a VA Form 9 in which 
the veteran added his signature to that of his daughter.  The 
Board finds that this VA Form 9 is an effective substantive 
appeal.  

The RO sent the veteran a letter in May 2003 advising him 
that the VA Form 9 was untimely because it had not been 
received within 60 days of the June 2002 SOC.  The RO's 
decision did not address the fact that the RO had extended 
the filing deadline to December 7, 2002.  

The RO issued an SOC on the issue of timeliness of appeal in 
March 2004.  The SOC asserted that the veteran had not 
submitted a written request for an extension of the appeal 
period; once again the document failed to address the fact 
that the RO had notified the veteran of an extension to the 
filing deadline until December 7, 2002.  

The veteran filed a timely substantive appeal on the issue of 
timely appeal in July 2004.  The issue is accordingly before 
the Board.  

Review of the file clearly shows that the RO notified the 
veteran that he would have until December 7, 2002 to submit 
an effective VA Form 9.  The veteran relied on that letter 
and submitted an effective VA Form 9 prior to the deadline.  
VA is accordingly estopped from rejecting an effective VA 
Form 9 filed prior to the new deadline.  

Based on the evidence above, the Board finds that the veteran 
has filed a timely appeal regarding the October 1999 rating 
decision that denied entitlement to a TDIU.  Accordingly, his 
March 1999 claim for a TDIU rating remains before the Board 
on its merits, and the veteran's appeal is granted to that 
extent.  


Entitlement to TDIU Rating

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

"Substantially gainful employment" is defined as employment 
at which nondisabled individuals earn their livelihoods with 
earnings comparable to the particular occupation in which the 
veteran resides.  See M21-1MR IV.ii.2.F.24.d.  

The claimant's individual unemployability must be determined 
without regard to any nonservice-connected disabilities or to 
the claimant's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

SSA disability records show that the veteran was granted SSA 
disability benefits, effective from August 1988, by an SSA 
decision issued in October 1990.  The determination was based 
on affective disorders (primary diagnosis) and personality 
disorders (secondary diagnosis).  

The veteran has service-connected disabilities as follows: 
PTSD (rated at 30 percent from March 25, 1999 and at 50 
percent from January 27, 2007) and diabetes mellitus type II 
(DM-II) (rated at 20 percent from August 1, 2001).  

The veteran's combined evaluation for compensation was 30 
percent from March 25, 1999; 40 percent from August 1, 2001; 
and, 60 percent from January 27, 2001.  

Accordingly, the veteran has not satisfied the schedular 
threshold for TDIU at any time since his claim was filed in 
March 1999.  

A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  

As noted, the criteria for extraschedular evaluation are that 
there is a marked interference with employment, or frequent 
periods of hospitalization, rendering impractical the 
application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  

While there is indication of intermittent inpatient treatment 
since 1999, there is no evidence of "frequent periods of 
hospitalization" to warrant extraschedular consideration.  

With regard to "marked interference with employment," the 
Board's analysis above determined that the opinion of the VA 
psychologist in March 2008, to the effect that the veteran 
was not shown to be unemployable, is more probative than that 
of the VA psychiatrist in June 2006 that it is more likely 
than not that the veteran's PTSD made gainful employment 
impossible.  

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 4.16(b) is not necessary or appropriate at this point.  
 
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not meet the threshold criteria for award of a TDIU, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An increased rating of 50 percent is granted for the service-
connected PTSD from February 15, 2006.  

An increased rating in excess of 50 percent for the service-
connected PTSD from February 15, 2006 is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


